Citation Nr: 1415665	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date prior to October 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2. Entitlement to an initial disability rating in excess of 50 percent for PTSD.  

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1969 to September 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Columbia, South Carolina, on brokerage for the RO in Atlanta, Georgia, which retains original jurisdiction.   This rating decision granted entitlement to service connection for PTSD, and assigned a disability rating of 50 percent effective October 2005, the date the Veteran's formal claim was received.    

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file.  

This case was first before the Board of Veterans' Appeals (Board) in September 2011.  It was remanded to the RO via the Appeals Management Center (AMC) for further development.  The development directed in the September 2011 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Since that time, the Veteran has raised two new issues (see statement of the case dated November 2012 along with form 646, dated November 2012, which the Board has accepted as an appeal to the Board).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

The issues of entitlement to a disability rating in excess of 50 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the Veteran filed an original service connection claim for PTSD in September 1981.  It appears no action was ever taken on this claim.  

2. The Veteran first received a diagnosis of PTSD in November 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 2005 for service connection of PTSD are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an effective date prior to October 2005 for service connection of PTSD because he submitted an earlier service connection claim to VA and he was diagnosed with PTSD in November 2002.  For the reasons that follow, the Board finds an earlier effective date of November 2002 is warranted.  

Under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award based on an original claim for benefits shall not be earlier than the date of receipt of application therefrom.  In addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual.  Both of the statutes clearly establish that an application must be filed.  Pertinent law and regulation also provide that the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

A detailed review of the evidence of record by the Board shows the Veteran submitted an informal claim for "after stress reaction nerves" in September 1981 and requested a VA evaluation of this condition.  

Giving the Veteran the benefit of the doubt, the Board finds that this was a claim for PTSD. 

It appears from the evidence of record that VA never took any action on this specific claim.  

In both his September 2006 Notice of Disagreement and his January 2011 Board hearing, the Veteran referred to a service connection claim for PTSD that he filed with VA in 2002.  There is no evidence in the claims file that the Veteran filed any claim with VA in 2002.  There is no evidence in the file of lost or missing evidence. 

The medical evidence of record shows the Veteran received a diagnosis of PTSD from a VA mental health professional and in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria in November 2002 (this appears to be what the Veteran may be referring to, but this is unclear).  The medical evidence reflects that he has received continuous treatment for PTSD from November 2002 to the present.  

At his January 2011 Board hearing, the Veteran reported that he had received treatment for PTSD at the West Palm Beach VA Medical Center (VAMC) in 1985.  

In accordance with the Board's September 2011 remand, the RO attempted to obtain these records from the West Palm Beach VAMC.  A negative response from the West Palm Beach VAMC was received in January 2012, indicating that no such records were available.  The Veteran was notified of this response in February 2012 and asked to submit any records in his possession.  The Veteran has not submitted any treatment records from the West Palm Beach VAMC, or any other medical evidence showing a diagnosis of PTSD prior to November 2002.  

As noted above, the effective date of an award of compensation is the later of the date VA received the claim or the date the evidence shows entitlement to compensation arose.  It appears from the evidence of record that VA received the Veteran's informal service connection claim for PTSD in September 1981, and that no action was taken on this claim.  Therefore the Board finds the date the Veteran's claim was received was September 1981.  However, the evidence of record does not show the Veteran was diagnosed with PTSD until November 2002. 

It is important for the Veteran to understand that a detailed review of the treatment records at that time fails to indicate that the Veteran was ever found to have PTSD prior to November 2002.  Simple stated, the treatment records from 2002 would provide highly probative evidence against any claim that the Veteran was found to have PTSD prior to this time.  While the Veteran may have had symptoms of PTSD in as early as 1981 (i.e. "stress"), this is not the same as a finding that the Veteran had the disability of "PTSD" at that time.  For that the Board would need evidence which we do not have until 2002. 

Therefore, the Board finds that the date entitlement to VA disability benefits for PTSD arose was November 2002.  

As the effective date assigned is to be the later of the date of receipt of the claim or the date entitlement arose, the Board finds that November 2002 is the appropriate effective date to be assigned for service connection of the Veteran's PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of November 2002 for service connection of PTSD is granted.  


REMAND

The Veteran has asserted that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD due to the severity of his symptoms.  He has also asserted that his PTSD symptoms have rendered him unable to obtain or maintain employment.  

At the Veteran's August 2008 VA examination, he reported that he received disability benefits from the Social Security Administration (SSA) for PTSD.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  As the Veteran has reported receiving SSA disability benefits due to his PTSD, these records may be highly relevant to the Veteran's claims for an increased disability rating for PTSD and entitlement to TDIU based on his service-connected PTSD.  Therefore, VA must attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran. All requests for records and their responses should be clearly delineated in the claims folder. The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

2. After completion of the above and any other necessary development, the RO should readjudicate the issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and TDIU. If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


